DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Amendment
The Amendment filed 10/04/2021 has been entered.  Claims 1 and 5 remain pending in the application.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US 20150367415 A1), previously cited, in view of Udoetok, Etim S.: "THERMAL CONDUCTIVITY OF BINARY MIXTURES OF GASES", Frontiers in Heat and Mass Transfer, Vol. 4, No. 2, 20 September 2013 (2013-09-20), previously cited.  
Regarding claim 1, Buller teaches a method for generating a three dimensional object comprises (a) providing (i) a first layer of powder material in an enclosure (a process for producing metallic components by means of generative manufacture; paragraph [0007]).  Buller teaches that the powder material comprises an elemental metal, metal alloy (metal; paragraph [0015]).  Buller teaches that the enclosure can be a vacuum chamber (in which a metal powder layer is produced in an evacuated irradiation chamber; paragraph [0039]).  Buller teaches transforming at least a portion of the powder material in the second layer to form a transformed material, wherein the transforming is with the aid of an energy beam (selectively melted or sintered by action of an energy beam; paragraph [0007]).  Buller teaches that transforming can comprise fusing (e.g., individual particles of the powder material), and that fusing can comprise melting, sintering or bonding (paragraph [0010]).  
Buller teaches that the hardening comprises directing cooling gas to the transformed material to cool the transformed material and yield the hardened material (the irradiation chamber is subsequently flooded with a cooling gas, with the melted or sintered parts derived from the metal powder solidifying to give a solid workpiece contour, and then cooled by flooding the chamber with cooling gas to arrive at a metallic component; paragraph [0153]).  Buller teaches that the cooling member may be located above, below or to the side of the powder layer, and that the cooling member may comprise a cooling liquid (e.g., aqueous or oil), cooling gas or cooling solid (paragraph [0387]).  Buller teaches that the gas or liquid comprising the cooling member may be stationary or circulating (paragraph [0387]).  Buller teaches that the gas can comprise ambient gas (e.g., air), argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (wherein a hydrogen-containing gas or gas mixture is used as cooling gas; paragraph [0252]).  Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (paragraph [0378] which reads upon “wherein a hydrogen-containing gas or gas mixture is used as cooling gas”, as recited in the instant claim; cooled gas can include hydrogen).  Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (paragraph [0378] which reads upon “wherein a hydrogen-containing gas or gas mixture is used as cooling gas, wherein the hydrogen containing gas has a negligible if any impact on each work piece contour”, as recited in the instant claim; cooled gas can include hydrogen; Buller teaches using hydrogen as a cooling gas and is silent regarding any impact, apart from cooling).  Buller teaches that the first layer can be cooled to a temperature such that an average individual can touch it without burning or harming the average individual (paragraph [0377]).  Buller teaches that the transformed (e.g., molten) material can harden (e.g., solidify) during the cooling of the first layer (paragraph [0377]).  Buller teaches that a second powder layer can be provided adjacent to (e.g., above) the first powder layer and the process of transforming at least a portion of the powder layer, and the process of cooling at least a portion of the powder layer (e.g., cooling the entire powder layer, or the entire powder bed), can be repeated, and that the repetition comprises providing a subsequent powder layer, melting at least a portion of the powder layer, and cooling at least a portion of the powder layer can occur until a final or partial form of a 3D object is obtained (paragraph [0377] which reads upon “upon which additional work piece contours are applied under vacuum and then cooled by flooding the chamber with cooling gas to arrive at a metallic component”, as recited in the instant claim).  Buller teaches that cooling of the layer can occur by energy transfer from a layer to a cooling member (paragraph [0377]).  Buller teaches that the cooling member may be a cooling gas (paragraph [0387]).  
Applicant has stated that “it cannot be seen whether such a cooling gas is also used those production processes that take place in a vacuum chamber” (remarks, 09/21/2020, page 4).  It is the Examiner’s position that one of ordinary skill in the art would read Buller and understand that such a cooling gas is used those production processes that take place in a vacuum chamber.  Buller teaches a method for generating a three dimensional object comprises: (a) providing a powder bed in an enclosure, wherein the powder bed comprises a powder material having an elemental metal, metal alloy, ceramic, or an allotrope of elemental carbon; (b) transforming a portion of the powder material into a transformed material; and (c) hardening the transformed material to form at least one layer of hardened material (paragraph [0094]).  Buller teaches that the method may further comprise repeating (a) to (c) (upon which additional work piece contours are applied under vacuum; paragraph [0095]).  Accordingly, Buller teaches a cooling step after each transforming step.  Additionally Buller discusses the cooling member, which can be a cooling gas, see paragraph [0387], in the same paragraph which states that “the system can be stored and operated in a vacuum chamber” (paragraph [0407]).  Accordingly, it is believed that one of ordinary skill in the art, reading Buller, would understand that the cooling gas and the vacuum chamber are taught as one embodiment in paragraph [0407].  
Alternatively, although Buller does not expressly teach examples of a hydrogen cooling gas used with a vacuum chamber it would have been obvious to cool in between sintering layers in a vacuum chamber using a cooling gas of Buller with a reasonable expectation of success since Buller expressly teaches that “it is not intended that the invention be limited by the specific examples provided within the specification” (paragraph [0434]).  Buller teaches that “while the invention has been described with reference to the aforementioned specification, the descriptions and illustrations of the embodiments herein are not meant to be construed in a limiting sense, and that numerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention” (paragraph [0434]).  One of ordinary skill in the art would know that a vacuum retards heat transfer, i.e., cooling.  Accordingly, it would be obvious to employ a cooling gas when preforming additive manufacturing in a vacuum chamber in order to reduce the time required for hardening one layer prior to beginning the next layer.  
Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (paragraph [0378]).  Buller is silent regarding the composition of the mixture of the cooling gas.  It should be noted that the composition of the mixture is a result effective variable.  Buller teaches that “the gas can be chosen in order to achieve a specific heat transfer property between the powder and the cooling member” (paragraph [0407]).  Buller teaches that “a gas with high thermal conductivity can be chosen to increase the rate of conductive heat transfer” (paragraph [0407]).  Buller teaches that “the cooling member can be configured to remove energy at a rate greater than or equal to about P1” (paragraph [0407]).  Udoetok teaches that “the evaluation of thermal conductivities of gas mixtures have been more sophisticated and several models have been developed” (page 1).  Udoetok teaches that the thermal conductivity of a mixture of H2-He is dependent on the composition and that the more helium, the higher the thermal conductivity (Table 8).  Udoetok teaches a mixture of 10% H2 and 90% He with relatively high thermal conductivity (Table 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the cooling gas of Buller with a composition within the claimed parameters (wherein the cooling gas contains a proportion of hydrogen of from 0.5% by volume to 30% by volume, balance helium) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the composition of the cooling gas to control the thermal conductivity and thus the rate of cooling.  
Regarding claim 5, Buller teaches the method of claim 1 as stated above.  Buller teaches that energy source provides energy by an electromagnetic beam, laser beam, electron beam, plasma beam, or microwave beam (paragraph [0040]).  

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.  Applicant argues that to the extent that Buller teaches the use of hydrogen or hydrogen mixtures at all it does so with regard to heat transfer not active cooling of metal layer contours (remarks, page 4).  Applicant argues that the gas mixture is disposed between the heat sink and the powder bed and the gas may be selected from ambient air, argon, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide or oxygen (remarks, page 4).  This is not found convincing because the heat transfer is actively removing heat from the layers to the heat sink when present.  Additionally, Buller teaches that the cooling member may be a heat sink, but also that it may be a cooling gas.  
Applicant argues that that this purported teaching specifically relates to cooling of a final form of the 3D object as opposed to being used to cool individual work piece contours (layers) during the generative manufacturing process (remarks, page 4).  This is not found convincing because Buller teaches that the transformed (e.g., molten) material can harden (e.g., solidify) during the cooling of the first layer (paragraph [0377]).  Buller teaches that a second powder layer can be provided adjacent to (e.g., above) the first powder layer and the process of transforming at least a portion of the powder layer, and the process of cooling at least a portion of the powder layer (e.g., cooling the entire powder layer, or the entire powder bed), can be repeated, and that the repetition comprises providing a subsequent powder layer, melting at least a portion of the powder layer, and cooling at least a portion of the powder layer can occur until a final or partial form of a 3D object is obtained (paragraph [0377]).  
Applicant argues that as an "active gas" hydrogen gas would not be a logical choice for use in the formation of metal components via generative manufacturing but rather the use of hydrogen on work piece contours is counter-intuitive (remarks, page 5).  This is not found convincing because Buller teaches using hydrogen gas.  Additionally, the arguments of counsel cannot take the place of evidence in the record.  MPEP § 2145 I. 
Applicant argues that the Examiner is picking, choosing and applying narrow aspects of Buller in an effort to make a prima facie case of obvious (remarks, page 5).  Applicant is arguing that this pained effort is only achieved through hindsight (remarks, page 5).  This is not found convincing because Buller teaches that “while the invention has been described with reference to the aforementioned specification, the descriptions and illustrations of the embodiments herein are not meant to be construed in a limiting sense, and that numerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention” (paragraph [0434]).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733